IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JULIUS S. DAVIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1149

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Julius S. Davis, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and MARSTILLER, JJ., CONCUR.